Citation Nr: 0942910	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an initial higher (compensable) rating for 
a scar of the left ankle.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and May 2006 RO rating 
decisions.  The May 2005 RO decision granted service 
connection and a noncompensable rating for PTSD, effective 
September 20, 2004.  By this decision, the RO also denied 
service connection for bilateral hearing loss and denied an 
increase in a 20 percent rating for residuals of a shell 
fragment wound of the left ankle.  The Veteran provided 
testimony at a personal hearing at the RO in February 2006.

The May 2006 RO decision granted service connection and a 
noncompensable rating for a scar of the left ankle, effective 
October 14, 2005.  By this decision, the RO also increased 
the rating for the Veteran's service-connected PTSD to 30 
percent, effective September 20, 2004.  Since that grant did 
not represent a total grant of benefits sought on appeal, the 
claim for increase remained before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

In a May 2001 decision, the Board granted service connection 
for bilateral hearing loss; denied entitlement to an initial 
rating higher than 30 percent for PTSD; and denied 
entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the left ankle.  The 
Board also remanded the issue of entitlement to an initial 
higher (compensable) rating for a scar of the left ankle in 
order for the RO to issue a statement of the case (SOC) to 
the Veteran.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2009, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Court vacate 
and remand that part of the Board's decision that denied 
entitlement to an initial rating higher than 30 percent for 
PTSD.  It was noted that the appellant did not challenge that 
part of the Board's decision that granted service connection 
for bilateral hearing loss and denied an increase in a 20 
percent rating for residuals of a shell fragment wound of the 
left ankle, and that, therefore, those issues should be 
deemed final.  The joint motion also indicated that the Court 
lacked jurisdiction of the issue of entitlement to an initial 
higher (compensable) rating for a scar of the left ankle.  An 
August 2009 Court Order granted the motion.  

The Board observes that records from the Social Security 
Administration (SSA) indicate that the Veteran was found to 
be disabled.  A December 2007 SSA decision indicated that the 
Veteran's mental impairments limited him to simple, routine 
tasks with only incidental decision making and changes in 
work processes and would render him off task 15 to 20 percent 
of the work day.  It was also noted that based on the 
testimony of a vocational expert, the Veteran was unable to 
make a successful vocational adjustment to work that existed 
in significant numbers in the national economy.  The Board 
finds, therefore, that the SSA records raise the issue of the 
Veteran's entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  As that issue is 
not before the Board at this time, it is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the August 
2009 Court Order.  

The Board observes that the August 2009 joint motion (noted 
above in the INTRODUCTION) found that the Board failed to 
provide an adequate statement of reasons or bases to explain 
why the Veteran's PTSD symptoms did not fit the criteria for 
a higher rating.  The joint motion specifically indicated, in 
part, that the Board did not adequately consider records 
submitted by the Veteran that appeared to show that he was 
unemployable by reason of his service-connected disabilities.  
For example, the joint motion reported that a December 2007 
SSA decision found that the Veteran reported the loss of 15 
or more jobs because he could not get along with supervisors 
and co-workers due to his PTSD symptoms and that he also 
attributed the break-up of his marriage to such symptoms.  
The joint motion also noted that the December 2007 SSA 
decision indicated that based on the testimony of a 
vocational expert, the Veteran was unable to make a 
successful vocational adjustment to work that existed in 
significant numbers in the national economy.  

The joint motion further indicated that the July 2008 Board 
decision (noted above in the INTRODUCTION) reported that the 
Veteran was awarded SSA benefits based on records from the 
VA, but that a review of the December 2007 SSA decision 
showed that it also referred to reports from non-VA 
physicians as well as non-VA records.  The joint motion 
specifically found that because it appeared that there may be 
outstanding medical evidence which may help substantiate the 
Veteran's claim for a higher rating, the Board should, on 
remand, reassess its determination that VA had met the duty 
to assist in this case.  

The Board observes that the December 2007 SSA decision 
referred to non-VA physicians as well as non-VA records.  The 
Board notes that although the December 2007 SSA award is of 
record, the actual records used by the SSA in awarding 
disability benefits are not in the Veteran's claims file.  
The Court has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  As the SSA records may be relevant to 
Veteran's claims, they should be obtained.  

Additionally, as to the Veteran's claim for a higher rating 
for PTSD, the Board notes that he was last afforded a VA 
psychiatric examination in February 2005.  The diagnoses were 
PTSD, mild to moderate (pending verification of stressors), 
and alcohol abuse, not secondary to PTSD.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

The Board notes that the Veteran has received treatment for 
his PTSD subsequent to the February 2005 VA psychiatric 
examination.  Additionally, as noted above, a December 2007 
SSA decision indicated that the Veteran was unable to make a 
successful vocational adjustment to work that existed in 
significant numbers in the national economy.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination in over four years.  Additionally, 
the record raises a question as to the current severity of 
his service-connected PTSD.  Therefore, the Board finds that 
a current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As to the Veteran's claim for a higher (compensable) rating 
for his scar of the left ankle, the Board observes that he 
was last afforded a VA general medical examination in August 
2006.  The examiner reported that the Veteran had a scar on 
the medial aspect of the left ankle extending up the lower 
leg that was 10 cm long, 0.5 cm wide, and 2 mm deep.  The 
examiner stated that the scar was tender to the touch and 
that it was white and pink compared to the surrounding skin.  
It was noted that there was no inflammation, ulceration, 
edema, or keloid formation.  The examiner remarked that there 
was no adherence to the underlying tissue and that there was 
no underlying tissue damage.  The examiner also indicated 
that the Veteran had a scar on the lateral aspect of the left 
ankle that extended up the leg and was 12 cm long, 2 mm wide, 
and 1 mm deep.  It was noted that the scar was white when 
compared with the surrounding skin.  The examiner reported 
that the scar was tender to the touch and that there was a 1 
mm depression.  The examiner indicated that there was no 
inflammation, ulceration, edema, or keloid formation.  The 
examiner stated that there was no adherence to underlying 
tissue and no underlying tissue damage.  

The examiner further reported that there was a third scar on 
the Veteran's left ankle that extended from the medial aspect 
of the ankle across the Achilles tendon area to the lateral 
aspect of the ankle in a "C" shape.  The examiner stated 
that the scar was 10 cm wide, 4 mm long, and that it had a 4 
mm depression in the lateral aspect in the area of the skin 
graft.  It was noted that the area of the skin graft measured 
3 cm by 4 cm and had the 4 mm depression.  The examiner 
indicated that such area was lighter than the surrounding 
skin and that there was no inflammation, ulceration, edema, 
or keloid formation.  The examiner remarked that there was 
adherence to the underlying tissue in the area of the graft 
and that there was also underlying tissue damage in the area 
of the graft.  The examiner stated that those scars were 
tender to the touch and that there was no other inflammation, 
ulceration, edema, keloid formation, or adherence to 
underlying tissue, as well as no other underlying tissue 
damage.  The diagnoses included shell fragment wound to the 
left ankle requiring surgery and a skin graft with residual 
pain and decreased mobility, as described.  

A prior February 2005 VA orthopedic examination report noted 
that the Veteran had an old well-healed surgical scar around 
the medial malleolus area of the left ankle that measured 
about 5 cm.  The examiner reported that the scar was in a 
half-moon fashion around the malleolus area and that there 
was no edema.  The examiner indicated that there was no pain 
on palpation of the malleolus area or the Achilles tendon 
area and no pain in the area of the surgical scar.  It was 
noted that monofilament revealed that the scar was insensate.  
The diagnoses included shrapnel wound of the left ankle with 
incidental posterior and inferior spur, as well as mild 
osteoarthritis of the talonavicular joint.  Shrapnel retained 
in the lower extremities with retained shrapnel fragments in 
the left lower leg posteriorly, probably within the distal 
gastrocnemius muscle and inferolaterally, and distal to the 
fibula, was also diagnosed.  

The Board observes that the August 2006 VA general medical 
examination report and the February 2005 VA orthopedic 
examination report provide conflicting evidence as to the 
severity of the Veteran's scar of the left ankle.  For 
example, the August 2006 VA general medical examination 
report referred to three scars on the Veteran's left ankle 
that were tender to the touch and the February 2005 VA 
orthopedic examination report referred to one left ankle scar 
that was not tender.  The Board also notes that the Veteran 
has not been afforded an examination as to his left ankle 
scar in over three years.  See Caffrey, supra.  Therefore, 
given these circumstances, the Board finds that a current 
examination, as to the Veteran's scar of the left ankle, is 
also necessary.  

Prior to the examinations, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD and for his scar of the left 
ankle since June 2006.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since June 2006 should be 
obtained.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the Veteran SSA 
disability benefits.  

3.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  

4.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected scar of 
the left ankle.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the Veteran's scar 
of left ankle should be reported in 
detail, including information necessary 
for rating such disability under 
Diagnostic Codes 7801 to 7805.  

5.  Thereafter, review the Veteran's 
claims for entitlement to an initial 
rating higher than 30 percent for PTSD and 
entitlement to an initial higher 
(compensable) rating for a scarring of the 
left ankle.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


